Citation Nr: 1426928	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-18 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's mother.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.  

The Veteran testified at a hearing in May 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  In January 2013, he submitted additional evidence that was not accompanied by a waiver of his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  However, the January 2013 statement wherein the Veteran describes the care he provides for his mother is cumulative of statements and testimony already of record.  Therefore there is no prejudice to him in the Board's adjudication of his claim.  


FINDING OF FACT

The Veteran's mother, who is not an individual designated as a primary care provider for an eligible veteran under 38 U.S.C.A. § 1720G(a)(7)(a), is precluded from receiving CHAMPVA benefits.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the Veteran's mother have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2013); 38 C.F.R. § 17.271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the February 2011 denial of the Veteran's claim is not of record.  The Veteran has not contended that he did not receive the decision.  In fact, he specifically referred to it in his March 2011 Notice of Disagreement (NOD).  Further, the June 2011 Statement of the Case (SOC) specifically states that the Veteran's claim was denied in February 2011 because only spouses and children of CHAMPVA qualified sponsors are eligible for CHAMPVA benefits.  Because the SOC of record informs the Board of the reason that the Veteran's claim was initially denied, there is no prejudice to him in the Board's adjudication of his claim without the February 2011 denial present in his claims file.  

CHAMPVA is administered by the HAC.  Under 38 U.S.C.A. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2013).

CHAMPVA benefits are awarded to survivors and dependents of certain veterans pursuant to 38 U.S.C.A. § 1781.  Under that provision, the Secretary is authorized to provide medical care, in accordance with the provisions of 38 U.S.C.A. §§ 1781(b), for (1) the spouse or child of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, (2) the surviving spouse or child of a veteran who (A) died as a result of a service-connected disability, or (B) at the time of death had a total disability permanent in nature, resulting from a service-connected disability, (3) the surviving spouse or child of a person who died in the active military, naval, or air service in the line of duty and not due to such person's own misconduct, (4) an individual designated as a primary provider of personal care services under 38 U.S.C.A. § 1720G(a)(7)(a) who is not entitled to care or services under a health-plan contract (as defined in 38 U.S.C.A. § 1725(f)); who are not otherwise eligible for medical care under chapter 55 of title 10 (CHAMPUS).  38 U.S.C.A. § 1781 (2013).  

38 U.S.C.A. § 1781 does not provide that a parent of a veteran is eligible to receive CHAMPVA benefits.  To the contrary, it specifically provides for a veteran's spouse, surviving spouse, child, or surviving child.  Further, 38 U.S.C.A. § 1781(a)(4) does not apply in this case because the Veteran's mother is not an individual designated as a primary provider of personal care services for an eligible veteran under 38 U.S.C.A. § 1720G(a)(7), nor has the Veteran so contended.  Id.  

Under VA regulations that implement 38 U.S.C.A. § 1781, persons eligible for CHAMPVA are specifically limited to the spouse, surviving spouse, child, or surviving child of a veteran.  38 C.F.R. § 17.271 (2013).  No provision is made for the parent of a veteran.  

The Veteran has asserted that because VA found his mother to be his dependent for purposes of calculating his compensation payments, she should also be eligible for CHAMPVA.  The Board is sympathetic to the fact that the Veteran is his mother's sole caretaker and that he pays for her care with some of his own funds.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).

As there is no legal authority that would permit the Board to grant the benefit the Veteran seeks on appeal, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There are some claims to which the Veterans Claims Assistance Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The Board notes that this issue turns on statutory interpretation.  Because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis, 6 Vet. App. at 429-30; VAOPGCPREC 5-2004 (June 23, 2004).  As such, no further action is required pursuant to the VCAA.


ORDER

Eligibility for CHAMPVA benefits for the Veteran's mother is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


